Citation Nr: 1018567	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tacoma, 
Washington


THE ISSUE

Entitlement to reimbursement for the cost of emergency 
transportation to and emergency treatment received at a non-
VA facility on July 19, 2005.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2008 administrative decision issued 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Tacoma, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required in the part of 
the Veteran.  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  On July 19, 2005, the Veteran was transported by 
ambulance from the Kittitas Valley Community Hospital to 
Yakima Regional Heart Center, where he received further 
treatment, without authorization from VA.  

3.  At the time emergency transportation and treatment was 
rendered, the Veteran had health-care coverage under CHAMPUS, 
now known as TRICARE.  


CONCLUSION OF LAW

The criteria for reimbursement of emergency transportation to 
and emergency treatment received at Yakima Regional Heart 
Center on July 19, 2005 have not been met.  38 U.S.C.A. § 
1725 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.1002-1003 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts and Analysis

Review of the evidence reveals that the Veteran was admitted 
to the cardiac care unit at Kittitas Valley Community 
Hospital on July 19, 2005 with a diagnosis of anterior 
myocardial infarction.  On that same date, the Veteran was 
transferred by ambulance to the cardiac care unit at Yakima 
Regional Heart Center (hereinafter Yakima Regional).  There 
is no allegation or indication that the Veteran received 
authorization from VA prior to receiving such transportation 
or treatment.  

The Veteran is not seeking reimbursement for treatment 
received at Kittitas Hospital.  Instead, the Veteran is 
seeking reimbursement for payments made to Ellensburg 
Ambulance Service and Yakima Regional for ambulance transport 
to and medical services rendered at Yakima Regional on July 
19, 2005.  

The VA Medical Center has consistently stated that a claim 
for reimbursement for services rendered at Yakima Regional 
has not been received by VA.  See December 2008 Statement of 
the Case.  However, review of the evidence reveals the 
Veteran has submitted invoices and other documents showing 
that he paid a loan to Yakima Regional totaling $2,265.45.  
The Veteran has also submitted statements which show he is 
seeking reimbursement for hospital bills that were created 
because of an emergency heart attack and which show that he 
believes he would have died if he was transported to a VA 
Medical Center instead of Yakima Regional.  See January 2009 
VA Form 9; March 2008 statement from the Veteran.  

Given the evidence submitted by the Veteran and because the 
determination of entitlement to reimbursement for emergency 
transportation involves consideration of whether 
reimbursement for emergency treatment at the destination 
facility is warranted under 38 U.S.C.A. § 1725, the Board 
finds the Veteran has submitted an informal claim of 
entitlement to reimbursement for emergency medical services 
rendered at Yakima Regional on July 19, 2005.  Indeed, 
pertinent regulations define a "claim" as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  See 38 C.F.R. § 3.1(p), 3.155; Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The record shows the Veteran does not have any service-
connected disabilities, and he does not contend otherwise.  

Reimbursement for unauthorized treatment provided at a non-VA 
facility that involves a non-service-connected disability is 
available under the Veterans Millennium Healthcare and 
Benefits Act.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.1000 through 17.1003 (2009).  

To be eligible for reimbursement for emergency services under 
the Millennium Act, the following conditions must be met: (1) 
The emergency services were provided in a hospital emergency 
department or a similar facility providing emergency care; 
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health; (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; (4) 
The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
Veteran; (5) The Veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished and 
had received medical services under 38 U.S.C.A. Chapter 17 
within two years before the non-VA emergency treatment; (6) 
The Veteran is financially liable to the non-VA provider of 
the emergency treatment; (7) The Veteran has no health 
insurance coverage for payment or reimbursement for the 
emergency treatment; (8) The Veteran has unsuccessfully 
exhausted claims reasonably available against a third party 
in the case of an accident or work-related injury; and (9) 
The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.  38 U.S.C.A. § 
1725; 38 C.F.R. § 17.1002.

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions, the Veteran must satisfy all 
of the following conditions: (a) Payment or reimbursement is 
authorized under 38 U.S.C.A. § 1725 for emergency treatment 
provided at such facility; (b) The Veteran is financially 
liable to the provider of the emergency transportation; (c) 
The Veteran has no coverage under a health-plan contract for 
reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or the 
provider to comply with the provisions of that health-plan 
contract); and (d) If the condition for which the emergency 
transportation was furnished was caused by an accident or 
work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
Veteran or provider against a third party for payment of such 
transportation; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1003.

The above criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

After carefully reviewing the evidence of record, the Board 
finds that the Veteran's claim for reimbursement for 
emergency transportation to and emergency treatment received 
at Yakima Regional on July 19, 2005 must be denied.  

In making this determination, the Board notes that review of 
the record reveals the Veteran has coverage under the TRICARE 
health plan.  Indeed, an invoice from Yakima Regional reveals 
that adjustments and payments were made to the Veteran's 
account by CHAMPUS, which is now known as TRICARE, in August 
2005.  As noted above, coverage under a health-care plan or 
insurance is a bar to reimbursement of unauthorized emergency 
medical services rendered at a non-VA facility.  See 
38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g).  

While there is no indication that TRICARE made any payments 
to the Veteran's account with the Ellensburg Ambulance 
Service, reimbursement of emergency transportation is 
contingent, in part, upon the Veteran having no coverage 
under a health care plan and payment being authorized for the 
emergency treatment under 38 U.S.C.A. § 1725.  See 38 C.F.R. 
§ 17.1003.  Therefore, because the evidence shows the Veteran 
has health-care insurance under TRICARE, reimbursement for 
emergency treatment is not warranted under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002; nor is reimbursement of emergency 
transportation warranted under 38 C.F.R. § 17.1003.  

In evaluating this claim, the Board empathizes with the 
Veteran.  However, the Board is bound by the law and it 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002).  This decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed by 
Congress, and Congress has required that all criterion under 
38 C.F.R. §§  17.1002 and 17.1003 be met in order for 
reimbursement of unauthorized emergency treatment and 
transportation to be authorized.  See 38 C.F.R. §§  17.1002 
and 17.1003.  

Therefore, based on the foregoing reasons and bases, the 
Board finds that reimbursement for emergency treatment and 
emergency transportation is prohibited because the Veteran 
does not meet at least one of the criterion under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002.  The Board need not evaluate 
whether the Veteran meets any of the other criteria, as the 
failure to meet one criterion precludes payment.  See Id.  
Where the law and not the evidence is dispositive, as in this 
case, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds 
that the Veteran's claim for reimbursement of emergency 
transportation and emergency treatment is without legal 
merit.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

In this case, VCAA notice is not required because the issue 
presented in this case is governed by 38 C.F.R. Part 17, to 
which the VCAA and its implementing regulations do not apply.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  In 
addition, the Board notes that VCAA notice is not required 
because this appeal involves a claim that cannot be 
substantiated as a matter of law, as discussed herein.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

With regard to VA's duty to assist the Veteran in the 
development of his claim, the Board notes that the VAMC has 
obtained evidence from the Veteran pertinent to his claim, as 
well as information regarding whether the Veteran has 
service-connected disabilities.  While the evidentiary record 
does not contain information regarding whether the Veteran 
was enrolled in the VA health care system, or relevant 
medical and treatment records from Kittitas Valley Community 
Hospital and/or Yakima Regional Heart Center, the Board notes 
that the lack of evidence in this regard is not prejudicial 
to the Veteran because, as discussed above, there is no legal 
entitlement to the benefit sought under the law.  See 
Sabonis, supra.  

Therefore, the Board concludes that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to payment of or reimbursement by VA for 
emergency transportation to and emergency treatment received 
at Yakima Regional Heart Center on July 19, 2005 is denied.  



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


